FIFTH AMENDMENT TO CREDIT AGREEMENT

FIFTH AMENDMENT, dated as of January 30, 2003 (this "Amendment"), to the Credit
Agreement referred to below, is entered into by and among GOTTSCHALKS INC., a
Delaware corporation ("Borrower"); GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (in its individual capacity, "GE Capital"), for itself, as
a Lender, and as Agent for Lenders; The CIT GROUP/BUSINESS CREDIT, INC., as a
Lender; LASALLE RETAIL FINANCE, a division of LASALLE BUSINESS CREDIT, Inc, as
agent for STANDARD FEDERAL BANK NATIONAL ASSOCIATION, as a Lender; and FOOTHILL
CAPITAL CORPORATION, as a Lender.

W I T N E S S E T H

WHEREAS, Borrower, Agent and Lenders are parties to that certain Credit
Agreement dated as of January 31, 2002 (as amended, supplemented or otherwise
modified from time to time, the "Credit Agreement");

WHEREAS, Borrower, Agent and Lenders are parties to that certain Consent and
Fourth Amendment to Credit Agreement dated as of even date herewith (the
"Consent and Fourth Amendment"); capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement);

WHEREAS, in order to induce Agent and Lenders to enter into the Consent and
Fourth Amendment, Borrower has agreed to execute and deliver this Amendment.

NOW THEREFORE, in consideration of the premises, and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Annex A
to the Credit Agreement is hereby amended by deleting the definition of "Minimum
Excess Availability" and replacing it with the following:

""Minimum Excess Availability" means Ten Million Dollars ($10,000,000)."

Annex G
to the Credit Agreement is hereby amended by adding the following new sentence
to the end of subsection (a) thereto:

"For the sole purpose of testing compliance in January 2003, the amount (not to
exceed $3,500,000) paid in cash by Borrower in respect of the make-whole
premiums to be paid to the securitization certificate holders pursuant to the
terms of that certain Agreement Regarding Prepayment of Fixed Base Certificate
and those certain Agreements Regarding Prepayment of Variable Base Certificates
shall be added back into the EBITDA calculation."

Representations and Warranties
. To induce Agent and Lenders to enter into this Amendment, Borrower hereby
represents and warrants that:
 a. The execution, delivery and performance by Borrower of this Amendment are
    within Borrower's corporate power and have been duly authorized by all
    necessary corporate and shareholder action.
 b. This Amendment has been duly executed and delivered by or on behalf of
    Borrower.
 c. This Amendment constitutes a legal, valid and binding obligation of Borrower
    enforceable against Borrower in accordance with its terms, except as
    enforceability may be limited by applicable bankruptcy, insolvency,
    reorganization, moratorium or similar laws affecting creditors' rights
    generally and by general equitable principles (whether enforcement is sought
    by proceedings in equity or at law).
 d. No Default has occurred and is continuing after giving effect to this
    Amendment.
 e. No action, claim or proceeding is now pending or, to the knowledge of
    Borrower, threatened against Borrower, at law, in equity or otherwise,
    before any court, board, commission, agency or instrumentality of any
    federal, state, or local government or of any agency or subdivision thereof,
    or before any arbitrator or panel of arbitrators, (i) which challenges
    Borrower's right, power, or competence to enter into this Amendment or, to
    the extent applicable, perform any of its obligations under this Amendment,
    the Credit Agreement as amended hereby or any other Loan Document, or the
    validity or enforceability of this Amendment, the Credit Agreement as
    amended hereby or any other Loan Document or any action taken under this
    Amendment, the Credit Agreement as amended hereby or any other Loan Document
    or (ii) which if determined adversely, is reasonably likely to have or
    result in a Material Adverse Effect after giving effect to this Amendment.
    To the knowledge of Borrower, there does not exist a state of facts which is
    reasonably likely to give rise to such proceedings.

No Other Amendments
. Except as expressly amended herein, the Credit Agreement shall be unmodified
and shall continue to be in full force and effect in accordance with its terms.
Expenses
. Borrower hereby reconfirms its obligations pursuant to Section 11.3 of the
Credit Agreement to pay and reimburse Agent for all reasonable costs and
expenses (including, without limitation, reasonable fees of counsel) incurred in
connection with the negotiation, preparation, execution and delivery of this
Amendment and all other documents and instruments delivered in connection
herewith.
Effectiveness
. This Amendment shall become effective as of January 30, 2003 (the "
Amendment Effective Date
") only upon satisfaction in full in the judgment of the Agent of each of the
following conditions:
Documents
. Agent shall have received this Amendment duly executed and delivered by Agent,
all Lenders and Borrower and consented and agreed to by GCRC.
Payment of Expenses
. Borrower shall have paid to Agent and Lenders all costs, fees and expenses
owing in connection with this Amendment and the other Loan Documents and due to
Agent or Lenders (including, without limitation, reasonable legal fees and
expenses), in each case to the extent billed to Borrower or otherwise scheduled
to be paid on or before the Amendment Effective Date.
Representations and Warranties
. All representations and warranties of or on behalf of the Credit Parties or
GCRC in this Amendment and all the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date hereof and on
and as of the date that the other conditions precedent in this Section 8

have been satisfied.

GOVERNING LAW
. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
Counterparts
. This Amendment may be executed by the parties hereto on any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

 

 

[Signature Page to Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

GOTTSCHALKS INC.

By: /s/ James Famalette
Title: President & CEO



GENERAL ELECTRIC CAPITAL

CORPORATION,

as Agent and Lender

By: /s/ Todd Gronski

Title: Its Duly Authorized Signatory

THE CIT GROUP/BUSINESS CREDIT INC.,

as Lender

By: /s/ Adrian Avalos

Title: Vice President



FOOTHILL CAPITAL CORPORATION,

as Lender

By: /s/ Juan Barrera

Title: Assistant Vice President



LASALLE RETAIL FINANCE, a division of LASALLE BUSINESS CREDIT, INC., as agent
for STANDARD FEDERAL BANK NATIONAL ASSOCIATION N.A.,

as Lender

By: /s/ Daniel O'Rourke

Title: Vice President

[GCRC Fifth Amendment]

Acknowledgment, Consent and Agreement to Fifth Amendment to Credit Agreement:

The undersigned hereby (i) acknowledges and consents to each of the amendments
to the Credit Agreement effected by this Amendment and (ii) confirms and agrees
that its obligations under the GCRC Letter shall continue without any diminution
thereof and shall remain in full force and effect on and after the effectiveness
of this Amendment.

Acknowledged, consented and agreed to as of January 30, 2003.

GOTTSCHALKS CREDIT RECEIVABLES CORPORATION, a Delaware corporation

 

By: /s/ Michael Geele

Title: President

 




--------------------------------------------------------------------------------


